
	
		II
		112th CONGRESS
		1st Session
		S. 240
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2011
			Mr. Ensign (for himself,
			 Mr. Begich, Mr.
			 Hatch, Ms. Murkowski,
			 Mr. Reid, and Mr. Risch) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Armed Services
		
		A BILL
		To require an Air Force study on the threats to, and
		  sustainability of, the test and training range infrastructure.
		  
	
	
		1.Study on air force test and
			 training range infrastructure
			(a)Study
				(1)In
			 generalThe Secretary of the Air Force shall conduct a study on
			 the ability of the major air test and training range infrastructure, including
			 major military operating area airspace and special use airspace, to support the
			 full spectrum of Air Force operations. The Secretary shall incorporate the
			 results of the study into a master plan for requirements and proposed
			 investments to meet Air Force training and test needs through 2025. The study
			 and the master plan shall be known as the 2025 Air Test and Training
			 Range Enhancement Plan.
				(2)ConsultationThe
			 Secretary of the Air Force shall, in conducting the study required under
			 paragraph (1), consult with the Secretaries of the other military departments
			 to determine opportunities for joint use and training of the ranges, and to
			 assess the requirements needed to support combined arms training on the ranges.
			 The Secretary shall also consult with the Department of the Interior, the
			 Department of Agriculture, the Federal Aviation Administration, the Federal
			 Energy Regulation Commission, and the Department of Energy to assess the need
			 for transfers of administrative control of certain parcels of airspace and land
			 to the Department of Defense to protect the missions and control of the
			 ranges.
				(3)Continuation of
			 range infrastructure improvementsThe Secretary of the Air Force
			 shall proceed with all ongoing and scheduled range infrastructure improvements
			 while conducting the study required under paragraph (1).
				(b)Reports
				(1)In
			 generalThe Secretary of the Air Force shall submit to the
			 congressional defense committees (as that term is defined in section 101 of
			 title 10, United States Code) interim reports and a final report on the plan to
			 meet the requirements under subsection (a) not later than 240 days, 330 days,
			 and 730 days, respectively, after the date of the enactment of this Act. In
			 addition, the Secretary of the Air Force shall submit to the congressional
			 defense committees progress reports at 180 day intervals between the second
			 such interim report and the final report.
				(2)ContentThe
			 plan submitted under paragraph (1) shall—
					(A)document the
			 current condition and adequacy of the major Air Force test and training range
			 infrastructure in the United States to meet test and training
			 requirements;
					(B)identify
			 potential areas of concern for maintaining the physical safety, security, and
			 current operating environment of such infrastructure;
					(C)identify
			 potential issues and threats related to the sustainability of the test and
			 training infrastructure, including electromagnetic spectrum encroachment,
			 overall bandwidth availability, and protection of classified
			 information;
					(D)assess
			 coordination among ranges and local, state, regional, and Federal entities
			 involved in land use planning, and develop recommendations on how to improve
			 communication and coordination of such entities;
					(E)propose remedies
			 and actions to manage economic development on private lands on or surrounding
			 the test and training infrastructure to preserve current capabilities;
					(F)identify critical
			 parcels of land not currently under the control of the Air Force for
			 acquisition of deed or restrictive easements in order to protect current
			 operations, access and egress corridors, and range boundaries, or to expand the
			 capability of the air test and training ranges;
					(G)identify which
			 parcels identified pursuant to subparagraph (F) could, through the acquisition
			 of conservation easements, serve military interests while also preserving
			 recreational access to public and private lands, protecting wildlife habitat,
			 or preserving opportunities for energy development and energy
			 transmission;
					(H)prioritize
			 improvements and modernization of the facilities, equipment, and technology
			 supporting the infrastructure in order to provide a test and training
			 environment that accurately simulates and or portrays the full spectrum of
			 threats and targets of likely United States adversaries in 2025;
					(I)incorporate
			 emerging requirements generated by requirements for virtual training and new
			 weapon systems, including the F–22, the F–35, space and cyber systems, and
			 Remotely Piloted Aircraft;
					(J)assess the value
			 of State and local legislative initiatives to protect Air Force test and
			 training range infrastructure;
					(K)identify parcels
			 with no value to future military operations; and
					(L)propose a list of
			 prioritized projects, easements, acquisitions, or other actions, including
			 estimated costs required to upgrade the test and training range infrastructure,
			 taking into consideration the criteria set forth in this paragraph.
					(3)FormEach
			 report required under this subsection shall be submitted in unclassified form,
			 but may include a classified annex as necessary.
				(4)Rule of
			 constructionThe reports submitted under this section shall not
			 be construed as meeting the requirements of section 2815(d) of the Military
			 Construction Authorization Act for Fiscal Year 2000 (Public Law 106–65; 113
			 Stat. 852).
				
